Mr. Justice Thomson dissenting:—I am unable to concur in the foregoing opinion. It was .held by our Supreme Court in People ex rel. Laist v. Lower, 251 Ill. 527, that the Civil Service Commission has no power to appoint to any office or position in the classified service but that power is in the head of the department or office in which the position is and that where the Civil Service Commission has certified one for appointment to a given position under the classified service and, before the appointment has been made to the position by the head of the department, the' Commission discovers that for some reason the certification in question should. hot have been made, it is within the power of the Commission to correct its mistake by withdrawing the certificate. That is not this case, for here there was an examination duly held, and based upon that examination an eligible list was made up and posted, and pursuant to the request of the Commissioner of Public Works, for a certification from that list for appointment ‘to a vacancy, the first three names on the list, which included that of Manning, were certified and Manning was duly appointed to the position and now occupies it, and after the completion of all these steps, the petitioner filed his petition, asking that a writ of mandamus issue to the Civil Service Commission commanding it: “ (1) To strike the name of Edward K. Manning from the list of eligibles for the position in question; (2) to cancel and revoke the certification of said Edward K. Manning, heretofore made by them to the Commissioner of Public Works; (3) to certify to the Commissioner of Public Works the names of the three persons standing highest upon said register of eligibles for the office, excluding the name of Edward K. Manning.” In my opinion, the Civil Service Commission is wholly powerless to take such action after the head of the department has duly made an, appointment, pursuant to the certificate furnished him by the Commission, for after- such appointment has been made, the Commission has no control whatever over the appointee unless written charges are duly preferred against him; pursuant to the provisions of the statute. As was said by our Supreme Court in People eoo rel. Laist v. Lower, supra: “An appointment is complete when the last act required of the appointing power has been performed, and the authority to make the appointment has then been exhausted. In such a case the appointing power cannot revoke the appointment, and the one appointed can only be removed by lawful authority.” If the writ of mandamus issues, as prayed for by the petitioner herein, and the Civil Service Commission accordingly does the things therein directed to be done, it will, of course, have the result of removing Manning from the position he now holds under the classified service. That result is inevitable. That situation is not altered by the fact, as petitioner argues, that this is merely a proceeding requiring the Civil Service Commission to perform certain ministerial acts in relation to the list of eligibles and in relation to the certification of that list. That the granting of the prayer of the petition will necessarily result in the removal of a civil service employee from the position he now holds cannot be denied and, in my opinion, it is equally certain that such action would be contrary to the express provision of our statutes to the effect that: “No officer or employee in the classified civil service of any city, who shall have been appointed under said rules and after said examination, shall be removed or discharged except for cause, upon written charges and after an opportunity to be heard in his own defense.” Illinois Statutes, J. & A. par. 1811. There is nothing in the record from which it would appear that the appointment involved was probationary. That Manning was appointed “under said rules and after said examination,” admits of no doubt. The petitioner’s contention that Manning was not certified and appointed acóording to the provisions of said rules, in my opinion, cannot be determined in a mandamus proceeding directed against the Commission after his appointment has been completed.